Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Application 
1.	The instant application was filed 8 May 2020.  Claims 1-20 are currently pending and examined on the merits within.

Claim Rejections – 35 U.S.C. 112(a)
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a prenatal disease, condition, or disorder, does not reasonably provide enablement for preventing a prenatal disease, condition, or disorder.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
	Nature of the invention:  The claimed invention is a method of treating or preventing a prenatal disease, disorder, or condition.
	The state of the prior art: There are no methods described in the prior art or in the specification to completely prevent a prenatal disease, disorder, or condition.
	The relative skill of those in the art: The relative skill of those in the pharmaceutical development and medical treatment arts is high, requiring advanced education and training.
	The predictability or unpredictability of the art/breadth of the claims: The instant claimed invention is highly unpredictable since one skilled in the art would recognize the breadth of the instant claims encompass prevention of any disease, disorder, or condition related to pregnancy caused by any factor.  This includes high blood pressure, gestational diabetes, preeclampsia, premature birth, stillbirth, etc.  These disorders can arise from a patient’s genetics, eating habits, environmental conditions or other factors.  The breadth of the claims encompassing 100% prevention of any disorder associated with pregnancy which can arise from any internal or external factor makes the claims highly unpredictable. 
The amount of direction or guidance presented, and the presence or absence of working examples: It has been established that “the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.” In re Fisher, 427 F.2d 833, 839 166 USPQ 18, 24 (CCPA 1970).  Although the specification provides examples of the formulations, there is no data or evidence showing the effect of the composition.  
	The quantity of experimentation necessary: Given that the instant claims encompass complete prevention of all pregnancy disorders, one skilled in the art would undertake a novel and extensive research program to show that the instant claimed compositions reduce the risk of developing any type of prenatal disorder caused by any type of internal or external factor.  There are no teachings in the prior art to completely prevent such dysfunctions.  Applicant fails to provide information sufficient to practice the claimed invention, absent undue experimentation. The burden of enabling the prevention of a disease would be much greater than that of enabling the treatment of such conditions.  The specification does not provide guidance as to how one skilled in the art would accomplish the objective of preventing such conditions, or how a patient could be kept from every being susceptible to these conditions.  There is no guidance provided as to a specific protocol to be utilized in order to show the efficacy of the presently claimed active ingredients for preventing the above claimed conditions, thereby presenting an undue burden of unpredictable experimentation necessary to practice the claimed invention.
	Genentech, 108 F.3d at 1366, states, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”
.

Claim Rejections – 35 U.S.C. 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-4, 6, 8, 10, and 12-14  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Handal-Orefice (U.S. Patent Application Publication No. 2019/0134065).
	Regarding instant claim 1, Handal-Orefice disclose a combination of vitamins and aspirin in effective amounts for the treatment of prenatal patients.  See paragraph [0007].
	Regarding instant claims 2 and 14, the therapeutically effective dosage of aspirin is 81 mg.  See claim 4. 
	Regarding instant claim 3, the dosage form is a tablet or capsule.  See paragraph [0021].
	Regarding instant claim 4, the formulation further comprises an enteric coating. See paragraph [0021]. 
	Regarding instant claim 6, the composition comprises a multi-vitamin component, i.e., vitamin D and vitamin C.  See claim 1. 
	Regarding instant claim 8, the composition comprises a mineral component, i.e., calcium.  See claim 1. 

	Regarding instant claims 12-13, the composition comprises a multi-vitamin, mineral, and nutritional component.  See claim 1 and paragraph [0007]. 
	Thus the instant claims are anticipated by Handal-Orefice.
	
Claim Rejections – 35 U.S.C. 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuang et al. (U.S. Patent Application Publication No. 2015/0164833) in view of Handal-Orefice (U.S. Patent Application Publication No. 2019/0134065).
	Kuang et al. teach a prenatal dietary supplement that may be administered in one or more doses daily.  See paragraph [0056]. The orally acceptable dosage form includes pills, tablets, capsules, etc.  See paragraph [0057]. The composition includes one or more of the following vitamins: thiamin, riboflavin, niacin, vitamin B6, vitamin B12, folate, vitamin C, vitamin A, biotin, Vitamin E, vitamin D3, and vitamin K2.  See paragraph [0121].  The composition may include one or more of the following minerals: choline, boron, calcium, chromium, copper, iron, iodine, magnesium, manganese, molybdenum, selenium, and zinc.  See paragraph [0121-0122]. The composition may comprise DHA, EPA, and probiotics.  See paragraphs [0008] and [0092].
	Kuang et al. do not teach aspirin. 

	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to add aspirin to the formulation of Kuang et al. to provide a single dosage form of aspirin and multi-vitamins for ease of patient compliance.  There would have been a reasonable expectation of success because Handal-Orefice teach that vitamins, minerals, and nutritional components can be safely combined with aspirin in a single dosage form without adverse side effects. 

Conclusion
8.	No claims are allowed at this time.
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615